Exhibit 10.5

 

AGREEMENT AND PLAN OF MERGER

 

AGREEMENT AND PLAN OF MERGER (the “Agreement”), dated as of June 24, 2014,
pursuant to Section 251 of the General Corporation Law of the State of Delaware
(the “DGCL”), by and among ADEPTUS HEALTH INC., a Delaware corporation (the
“Adeptus Corp”), SCP III AIV THREE-FCER BLOCKER, INC., a Delaware corporation
(the “Blocker”) and solely for purposes of Section 10 hereof,
SCP III AIV THREE-FCER CONDUIT, L.P. (the “Blocker Owner”).

 

WHEREAS, the respective boards of directors of each of Adeptus Corp and Blocker
have resolved that Blocker should merge (the “Merger”) with and into Adeptus
Corp with Adeptus Corp being the surviving corporation in connection with the
initial public offering and sale of shares of Class A common stock, par value
$0.01 per share (“Class A Common Stock”), of Adeptus Corp as contemplated by
Adeptus Corp’s Registration Statement on Form S-1, as amended (File
No. 333-196142) (the “IPO”);

 

WHEREAS, both the sole stockholder of Adeptus Corp, Adeptus Health LLC (“Adeptus
LLC”), and the stockholder of the Blocker, the Blocker Owner, have approved the
Merger;

 

WHEREAS, the Blocker holds limited liability company units in Adeptus LLC and
the transfer of such limited liability company units in connection with the
Merger has been approved in accordance with the terms of the Amended and
Restated Limited Liability Company Agreement of Adeptus LLC, dated June 24,
2014, among the Blocker and the other parties thereto (which agreement shall be
amended and restated in its entirety in connection with the IPO);

 

WHEREAS, in connection with the IPO, the Blocker Owner and Adeptus Corp, among
other parties, are entering into a Stockholders’ Agreement, Registration Rights
Agreement and Tax Receivable Agreement, each dated on or about the date hereof;

 

WHEREAS, it is intended that, for United States federal income tax purposes, the
Merger shall qualify as a “reorganization” under the provisions of Section 368
of the Internal Revenue Code of 1986, as amended (the “Code”), and the rules and
regulations promulgated thereunder; and

 

WHEREAS, Adeptus Corp and the Blocker desire to make certain representations,
warranties and agreements in connection with this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto prescribe the
terms and conditions of the Merger and mode of carrying the same into effect as
follows:

 

AGREEMENT

 

1.                                    Merger. Upon the terms and subject to the
conditions set forth in this Agreement, at the Effective Time (as hereinafter
defined), the Blocker shall be merged with and into Adeptus Corp, and the
separate legal existence of the Blocker shall thereupon cease. Adeptus Corp
shall be the surviving entity (sometimes referred to herein as the “Surviving
Corporation”), and the separate legal existence of Adeptus Corp with all its
right, privileges, immunities and powers shall continue unaffected by the
Merger. The Merger shall have the effects set forth in the DGCL.

 

2.                                    Cancellation of Shares; Merger
Consideration. At the Effective Time, (i) the Blocker Owner shall receive for
each share of common stock, par value $0.01 per share of Blocker (each, a

 

--------------------------------------------------------------------------------


 

“Blocker Share”) (A) 4,518,275 shares of Class A Common Stock and (B) the right
to receive any amounts due pursuant to the TRA (as defined below) if and when
such amounts become due in the future (clauses (A) and (B) collectively, the
“Merger Consideration”), and (ii) each Blocker Share which is issued and
outstanding immediately prior to the Effective Time shall, by virtue of the
Merger and without any action on the part of the Blocker Owner, be automatically
cancelled. The Blocker Shares so cancelled shall cease to exist, and the Blocker
Owner shall thereafter cease to have any rights with respect to such Blocker
Shares, except the right to receive the Merger Consideration for each Blocker
Share outstanding at the Effective Time.

 

3.                                    Effective Time. Upon the satisfaction or
waiver of the conditions below, Adeptus Corp shall cause a certificate of merger
to be executed, acknowledged and filed with the Secretary of State of the State
of Delaware. The Merger shall become effective on the date of consummation of
the IPO as specified in such certificate of merger (the “Effective Time”).
References to the Blocker or Adeptus Corp after the Effective Time shall mean
the Surviving Corporation.

 

4.                                    Certificate of Incorporation; Bylaws;
Board of Directors. The certificate of incorporation and bylaws of Adeptus Corp,
as in effect immediately prior to the Effective Time (in each case, as the same
may have been amended or restated between the date of this Agreement and the
Effective Time), shall be the certificate of incorporation and bylaws of the
Surviving Corporation, in each case until duly amended as provided therein or by
applicable law. The board of directors of Adeptus Corp immediately prior to the
Effective Time shall be the board of directors of the Surviving Corporation
until their successors have been duly elected and qualified or until their
earlier death, resignation or removal.

 

5.                                    Conditions Necessary for Effectiveness of
the Merger. The satisfaction or waiver of the following conditions shall be
necessary to the effectiveness of the Merger:

 

(a)                                 the delivery for filing of the Amended and
Restated Certificate of Incorporation of Adeptus Corp substantially in the form
of Exhibit A hereto with the Secretary of State of the State of Delaware and the
effectiveness thereof;

 

(b)                                 the execution and delivery of the
underwriting agreement relating to the IPO among Adeptus Corp, Adeptus LLC, the
Blocker Owner and the underwriters of the IPO (which shall not have been
terminated prior to the Effective Time);

 

(c)                                  the effectiveness of the Amended and
Restated Limited Liability Company Agreement of Adeptus LLC; and

 

(d)                                 the execution of the Tax Receivable
Agreement between Adeptus Corp, the Blocker Owner and other parties thereto (the
“TRA”).

 

6.                                    Plan of Reorganization. This Agreement is
intended to constitute and is hereby adopted as a plan of reorganization within
the meaning of Section 1.368-2(g) of the United States Treasury Regulations.
From and after the date of this Agreement and until the Effective Time, each
party to this Agreement shall use its reasonable best efforts to cause the
Merger to qualify, and shall not, without the prior written consent of the
parties to this Agreement, knowingly take any actions or cause any actions to be
taken which could prevent the Merger from qualifying, as a reorganization under
the provisions of Section 368(a) of the Code. Assuming the consummation of the
IPO, following the Effective Time, and consistent with any such consent, neither
Adeptus Corp nor any of its subsidiaries or affiliates, shall knowingly take any
action or cause any action to be taken which would cause the Merger to fail to
so qualify as a reorganization under Section 368(a) of the Code.

 

--------------------------------------------------------------------------------


 

7.                                    Certain Representations and Warranties of
the Blocker. The Blocker represents and warrants to Adeptus Corp that, as of the
date hereof and the Effective Time:

 

(a)                                 it is duly organized, validly existing and
in good standing under the laws of the State of Delaware;

 

(b)                                 it has full right, power and authority to
enter into this Agreement and to perform the transactions contemplated by this
Agreement;

 

(c)                                  the execution and delivery of this
Agreement and the performance of the transactions contemplated hereby have been
duly authorized, and no further proceedings on the part of the Blocker, its
board of directors or its stockholder(s) are necessary to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, and this Agreement has been duly executed by the Blocker;

 

(d)                                 attached hereto as Exhibit B are true and
complete copies of the certificate of incorporation of the Blocker (including
all amendments thereto), the bylaws of the Blocker as in effect at all relevant
times, the resolutions duly adopted by the board of directors of the Blocker
authorizing and approving the execution of this Agreement and the unanimous
written consent of the Blocker Owner approving and adopting this Agreement; no
other resolutions or board or stockholder action has been taken by the Blocker
or the Blocker Owner with respect to this Agreement other than the resolutions
and consent included in Exhibit B;

 

(e)                                  this Agreement constitutes the valid and
binding obligation of the Blocker and the Blocker Owner, enforceable against the
Blocker and the Blocker Owner in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (regardless of whether considered in a
proceeding at law or in equity);

 

(f)                                   neither the execution and delivery of this
Agreement by the Blocker or the Blocker Owner nor the consummation of the
transactions contemplated hereby conflicts with or results in a breach of any of
the terms, conditions or provisions of any agreement or instrument to which the
Blocker or the Blocker Owner is a party or by which assets of the Blocker or the
Blocker Owner are bound (including without limitation the organizational
documents of the Blocker or the Blocker Owner, as applicable), or constitutes a
default under any of the foregoing or violates any law or regulation;

 

(g)                                  other than as contemplated by this
Agreement, each of the Blocker and the Blocker Owner has obtained all
authorizations, consents, approvals and clearances of all courts, governmental
agencies and authorities, and any other person, if any, that are required to
permit the Blocker and the Blocker Owner to enter into this Agreement and to
consummate the transactions contemplated hereby;

 

(h)                                 there are no actions, suits or proceedings
pending or, to the Blocker’s knowledge, threatened against or affecting the
Blocker or the assets of the Blocker in any court or before or by any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality;

 

(i)                                     the performance of the Merger as
provided herein will not violate any order, writ, injunction, decree or demand
of any court or federal, state, municipal or other governmental

 

--------------------------------------------------------------------------------


 

department, commission, board, bureau, agency or instrumentality to which the
Blocker is subject;

 

(j)                                    The Blocker does not have and is not
subject to any indebtedness, obligations, losses, deficiencies, damages,
interest, penalties, fines, assessments, demands, judgments, claims, awards,
settlements, costs, expenses, fees or other liabilities of any kind or nature,
whether actual, accrued or contingent (“Liabilities”), other than as listed on
Schedule A hereto; provided for the avoidance of doubt, Liabilities do not
include taxes;

 

(k)                                 all of the assets of the Blocker as of the
Effective Time are listed on Schedule B hereto;

 

(l)                                     The Blocker has never owned any property
or assets other than (i) the assets listed on Schedule A hereto, (ii) limited
liability company units in Adeptus LLC and (iii) cash or cash equivalents;

 

(m)                             The Blocker was incorporated on September 9,
2011, and since such date of incorporation the Blocker has never conducted any
operations other than (i) holding the assets listed on Schedule A hereto,
(ii) holding limited liability company units in Adeptus LLC, (iii) holding cash
or cash equivalents and (iii) ministerial acts necessary to conducting the
operations listed in the foregoing clauses (i) through (iii);

 

(n)                                 the property transferred to Adeptus Corp
pursuant to the Merger will not be subject to any Liability incurred, assumed or
guaranteed by the Blocker;

 

(o)                                 none of the property transferred to Adeptus
Corp pursuant to the Merger was received by the Blocker as part of a plan of
liquidation of another corporation;

 

(p)                                 as of the date and time of entry into this
Agreement, there is no indebtedness for borrowed money outstanding between
Adeptus Corp and the Blocker, and, as of the Effective Time, there will be no
such indebtedness between Adeptus Corp and the Blocker created pursuant to the
Merger or as a result of the transactions consummated pursuant to this
Agreement;

 

(q)                                 The Blocker is a party to the Merger, and is
participating in the Merger and the transactions to be consummated pursuant to
this Agreement for a valid business reason unrelated to taxes;

 

(r)                                    The Blocker is not under the jurisdiction
of a court in a bankruptcy, receivership, foreclosure or similar proceeding in a
U.S. federal or state court;

 

(s)                                   The Blocker will treat the Merger as a
transaction governed by Section 368 of the Code, for all tax purposes for at
least until such time as the statute of limitations for the tax periods that
could be effected by such treatment of the Merger expire;

 

(t)                                    all tax returns that are required to be
filed on or before the Effective Time (taking into account any extensions) by or
with respect to the Blocker have been or will be timely filed on or before the
Effective Time; and

 

(u)                                 as of the date hereof and until the
Effective Time, the Blocker Owner constitutes the only equity holder of the
Blocker.

 

--------------------------------------------------------------------------------


 

8.                                    Certain Representations and Warranties of
Adeptus Corp. Adeptus Corp represents and warrants to the Blocker that, as of
the date hereof, the Effective Time and the date of the consummation of the IPO:

 

(a)                                 it has been duly incorporated and is validly
existing as a corporation in active status under the laws of the State of
Delaware;

 

(b)                                 it has full right, power and authority to
enter into this Agreement and to perform the transactions contemplated by this
Agreement;

 

(c)                                  the execution and delivery of this
Agreement and the performance of the transactions contemplated hereby have been
duly authorized, and no further proceedings on the part of Adeptus Corp are
necessary to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby, and this Agreement has been duly
executed by Adeptus Corp;

 

(d)                                 attached hereto as Exhibit C are true and
complete copies of the certificate of incorporation of Adeptus Corp (including
all amendments thereto), the bylaws of Adeptus Corp as in effect at all relevant
times, the resolutions duly adopted by the board of directors of Adeptus Corp
authorizing and approving the execution of this Agreement and the unanimous
written consent of Adeptus LLC approving and adopting this Agreement;

 

(e)                                  this Agreement constitutes the valid and
binding obligation of Adeptus Corp, enforceable against Adeptus Corp in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability (regardless of
whether considered in a proceeding at law or in equity);

 

(f)                                   neither the execution and delivery of this
Agreement by Adeptus Corp nor the consummation of the transactions contemplated
hereby conflicts with or results in a breach of any of the terms, conditions or
provisions of any agreement or instrument to which Adeptus Corp is a party or by
which assets of Adeptus Corp are bound (including without limitation the
organizational documents of Adeptus Corp), or constitutes a default under any of
the foregoing or violates any law or regulation;

 

(g)                                  other than as contemplated by this
Agreement, Adeptus Corp has obtained all authorizations, consents, approvals and
clearances of all courts, governmental agencies and authorities, and any other
person, if any, required to permit Adeptus Corp to enter into this Agreement and
to consummate the transactions contemplated hereby;

 

(h)                                 there are no actions, suits or proceedings
pending or, to Adeptus Corp’s knowledge, threatened against or affecting Adeptus
Corp or the assets of Adeptus Corp in any court or before or by any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality which, if adversely determined, would impair the
ability of Adeptus Corp to perform its obligations as provided herein;

 

(i)                                     the performance of the Merger as
provided herein will not violate any order, writ, injunction, decree or demand
of any court or federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality to which Adeptus Corp is
subject;

 

--------------------------------------------------------------------------------


 

(j)                                    Adeptus Corp is a party to the Merger,
and is participating in the Merger and the transactions to be consummated
pursuant to this Agreement for a valid business reason unrelated to taxes;

 

(k)                                 Adeptus Corp is not under the jurisdiction
of a court in a bankruptcy, receivership, foreclosure or similar proceeding in a
U.S. federal or state court;

 

(l)                                     as of the date and time of entry into
this Agreement, there is no indebtedness for borrowed money outstanding between
Adeptus Corp and the Blocker, and, as of the Effective Time, there will be no
such indebtedness between Adeptus Corp and the Blocker created pursuant to the
Merger or as a result of the transactions consummated pursuant to this
Agreement;

 

(m)                             Adeptus Corp will not be an investment company
within the meaning of Section 368(a)(2)(F)(iii) or (iv) of the Code; and

 

(n)                                 Adeptus Corp will treat the Merger as a
transaction governed by Section 368 of the Code, for all tax purposes for at
least until such time as the statute of limitations for the tax periods that
could be effected by such treatment of the Merger expire.

 

9.                                    Survival. The representations and
warranties of the Blocker and Adeptus Corp shall survive until the third
anniversary of the Effective Time, and any claim in respect of any alleged
breach of any such representation and warranty must be made by delivery of a
Claim Notice (as defined below) prior to the Limitation Date; it being
understood that in the event any Claim Notice has been given before the
Limitation Date, the representations and warranties that are the subject of such
Claim Notice shall survive with respect to such claim until such time as such
claim is finally resolved.

 

10.                               Indemnification.

 

(a)                                 (i)                                     From
and after the Effective Time and subject to subsections (b), (d) and (e) of this
Section 10, the Blocker Owner agrees that the Blocker Owner will indemnify and
hold harmless Adeptus Corp from and against the excess, if any, of (A) all
Losses (as defined below) suffered or incurred by Adeptus Corp as a result of
any breach by the Blocker of any of its representations or warranties under this
Agreement over (B) the amount of any undistributed cash of Blocker, in any case
as of the Effective Time.

 

(ii)                                  From and after the Effective Time, Adeptus
Corp agrees that it will indemnify and hold harmless the Blocker Owner from and
against all Losses suffered or incurred by the Blocker Owner as a result of any
breach by Adeptus Corp of any of its representations or warranties under this
Agreement.

 

(b)                                 Adeptus Corp may recover any amounts due to
it by the Blocker Owner pursuant to this Section 10 (“Indemnification Payables”)
solely and exclusively from any amounts that, as of the time such claim for
indemnification is made or thereafter, are owed but not yet paid by Adeptus Corp
(and Adeptus Corp may reduce any such amounts due by, and set-off any such
amounts due against, the amount of Indemnification Payables) in respect of
(x) distributions owed to the Blocker Owner (or any affiliates to which the
Blocker Owner has transferred equity interests in Adeptus Corp or Adeptus LLC)
on account of its or their equity interests in Adeptus Corp or Adeptus LLC and
(y) the TRA.

 

(c)                                  “Losses” means all actual damages, losses,
deficiencies, liabilities, claims, actions, demands, awards, settlements,
judgments, taxes, penalties, assessments, fines, fees, costs

 

--------------------------------------------------------------------------------


 

and expenses (including, for the avoidance of doubt and without limitation,
reasonable attorneys’ fees and costs of defense and investigation); provided,
however, that Losses shall specifically exclude punitive, speculative, lost
profit, diminution in value, consequential, incidental, indirect or special
damages of any nature.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, the obligations of the Blocker Owner and of Adeptus Corp under
this Section 10 shall terminate and be of no further force or effect on the date
on which the Blocker Owner no longer holds any equity interests in Adeptus Corp
and the TRA has terminated.

 

(e)                                  The indemnity set forth in this Section 10
shall be the sole and exclusive remedy of the parties for all claims arising out
of this Agreement or the Merger contemplated hereby and no party shall have any
other remedy, whether in contract, tort or otherwise, against any other party
with respect to this Agreement or the Merger, and all such other remedies are
expressly waived by each party to the fullest extent permitted by applicable
law.

 

(f)                                   A party entitled to indemnification
pursuant to this Section 10 (the “Claiming Party”) shall promptly notify the
other party against which the claim is made (the “Indemnifying Party”) in
writing of such claim (a “Claim Notice”); provided that a Claim Notice shall be
delivered within 30 calendar days after the Claiming Party receives written
notice of any action, suit, proceeding, investigation, claim or Loss, whether or
not involving any claim of a third party or the assertion of any claim by a
third party (such claim by a third party, a “ Third Party Claim “), that may
reasonably be expected to result in a claim for indemnification by the Claiming
Party against the Indemnifying Party; provided that no delay by the Claiming
Party in notifying the Indemnifying Party will relieve the Indemnifying Party of
any liability hereunder, unless the Indemnifying Party is materially prejudiced
by the Indemnified Party’s failure to timely give such notice. The Claim Notice
shall specify the basis for the claim and the Losses incurred by, or anticipated
to be incurred by, the Claiming Party on account thereof to the extent known. No
payment or setoff shall be made on account of any claim until the amount of such
claim is liquidated and the Losses are finally determined.

 

(g)                                  The following provisions shall apply to
claims of the Claiming Party which are based upon a Third Party Claim:

 

(i)                                     The Indemnifying Party shall have the
right, upon receipt of the Claim Notice to assume the defense against such Third
Party Claim. If the Indemnifying Party is conducting the defense against the
Third Party Claim, the Claiming Party shall be entitled to retain separate
counsel and participate in the defense of such Third Party Claim at its own
expense unless the Claiming Party and the Indemnifying Party are both named
parties to the proceedings (including any impleaded parties) and the Claiming
Party shall have reasonably concluded that representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
material interests between them or there may be legal defenses available to the
Claiming Party that are different from or additional to those available to the
Indemnifying Party. The Indemnifying Party will keep the Claiming Party informed
of all material developments relating to or arising in connection with such
Third Party Claim. The Claiming Party and Indemnifying Party will each cooperate
with and make available to each other such assistance (including, without
limitation, access to employees) and materials as may be reasonably requested of
either.

 

(ii)                                  The Indemnifying Party shall have the
right to settle and compromise such claim only with the prior written consent of
the Claiming Party; provided that no

 

--------------------------------------------------------------------------------


 

such prior written consent shall be required to any proposed settlement if
(A) such settlement provides the Claiming Party with a full and unconditional
release from such Third Party Claim; (B) the sole relief provided in such
settlement is monetary damages that are paid in full by the Indemnifying Party,
and (C) such settlement does not include an admission of culpability. Regardless
of whether the Indemnifying Party elects to defend the Third Party Claim, the
Indemnifying Party shall also have the right within 30 calendar days from
receipt of the Claim Notice to notify the Claiming Party that the Indemnifying
Party disputes the merits of the Third Party Claim. Such dispute shall not
affect the Indemnifying Party’s right to defend the Third Party Claim in
accordance with this Section 10(g).

 

(iii)                               In the event that the Indemnifying Party
fails to assume the defense against any Third Party Claim within 30 calendar
days after receipt of notice thereof from the Claiming Party, the Claiming Party
shall have the right, but not the obligation, to undertake the defense against
such Third Party Claim; provided that if the Claiming Party does not undertake
the defense of such Third Party Claim, such Claiming Party shall not be entitled
to indemnification hereunder for the amount of Losses which would not have been
incurred but for the failure of such Claiming Party to take commercially
reasonable actions to mitigate such Losses upon becoming aware of any claim. The
Claiming Party’s right to indemnification for a Third Party Claim shall not be
adversely affected by assuming the defense against such Third Party Claim.

 

11.                               Expenses.  Each party to this Agreement will
pay all of its own expenses incurred in connection with the Merger.

 

12.                               Tax Matters.

 

Adeptus Corp shall be liable for, and shall pay, all stamp duty, registration
tax, transfer tax, documentary tax, value added tax, sales and use tax, and all
other similar taxes arising from the Merger.

 

13.                               Amendment, Modification or Termination. At any
time prior to the Effective Time, this Agreement may be amended, modified or
terminated by the board of directors of Adeptus Corp, with the written consent
of the Blocker and the Blocker Owner. This Agreement shall terminate upon the
written agreement of both parties hereto.  The parties hereto agree that this
Agreement shall terminate if the IPO has not been consummated by July 30, 2014.

 

14.                               Further Assurances. Subject to the terms and
conditions of this Agreement, each of the parties hereto shall execute, deliver,
acknowledge and file such further agreements and instruments and take such other
actions as may be reasonably necessary to permit consummation of the Merger at
the Effective Time.

 

15.                               Governing Law. This Agreement and the rights
and obligations of the parties hereunder shall be governed by, and construed,
interpreted and enforced in accordance with, the laws of the State of Delaware
(without regard to any choice of law rules thereunder).

 

16.                               Consent to Jurisdiction. Each party hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware or, if
such Court declines jurisdiction, the courts of the State of Delaware sitting in
Wilmington, Delaware and of the United States District Court for the District of
Delaware sitting in Wilmington, Delaware, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement

 

--------------------------------------------------------------------------------


 

or for recognition or enforcement of any judgment, and each of the parties
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Delaware State
court or, to the fullest extent permitted by applicable law, in such United
States District Court. Each party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each party irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any court referred to in this Section 16. Each party irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of any such suit, action or proceeding in any such
court.

 

17.                               Waiver of Jury Trial. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

18.                               Severability. The provisions of this Agreement
are severable, and the invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
hereof.

 

19.                               Successors and Assigns. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns; provided that no party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of the other party.

 

20.                               Construction and Interpretation. The headings
contained in this Agreement are for reference purposes only and are not intended
to effect the construction or interpretation of this Agreement. No rule of
construction against the draftsperson shall be applied in connection with the
interpretation or enforcement of this Agreement, as this Agreement is the
product of negotiation between sophisticated parties advised by counsel. The
meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms.

 

21.                               Counterparts; No Third-Party Beneficiaries.
This Agreement may be executed and delivered (including by facsimile
transmission or by e-mail delivery of a “.pdf” format data file or other
electronic transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by facsimile transmission or by e-mail delivery of a “.pdf” format
data file or other electronic transmission service shall be considered original
executed counterparts for purposes of this Section 21. This Agreement is not
intended to confer upon any person other than the parties here to any rights or
remedies hereunder.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.

 

 

 

ADEPTUS HEALTH INC.

 

 

 

 

 

By:

/s/ Timothy L. Fielding

 

Name:

Timothy L. Fielding

 

Title:

Chief Financial Officer

 

By his signature below, the undersigned certifies that this Agreement and Plan
of Merger was duly authorized and approved by the board of directors of Adeptus
Corp and thereafter was duly approved and adopted by the holders of all of the
outstanding stock thereof entitled to vote thereon by unanimous written consent
as of the date indicated opposite such signature.

 

 

By:

/s/ Timothy L. Fielding

 

Name:

Timothy L. Fielding

 

Title:

Chief Financial Officer

 

Date:

June 24, 2014

 

 

[Adeptus — Signature Page to the Merger Agreement]

 

--------------------------------------------------------------------------------


 

SCP III AIV THREE-FCER BLOCKER, INC.

 

By: SC Partners III L.P., its general partner

 

 

 

 

 

By:

/s/ M. Avi Epstein

 

Name:

M. Avi Epstein

 

Title:

Authorized Signatory

 

 

 

 

 

Solely for purposes of Section 10 hereof:

 

SCP III AIV THREE-FCER CONDUIT, L.P.

 

By: SC PARTNERS III, L.P., its general partner

 

 

 

 

 

By:

/s/ M. Avi Epstein

 

Name:

M. Avi Epstein

 

Title:

Authorized Signatory

 

 

By his signature below, the undersigned certifies that this Agreement and Plan
of Merger was duly authorized and approved by the board of directors of the
Blocker and thereafter was duly approved and adopted by the holders of all of
the outstanding stock thereof entitled to vote thereon by unanimous written
consent as of the date indicated opposite such signature.

 

 

By:

/s/ M. Avi Epstein

 

Name:

M. Avi Epstein

 

Title:

Authorized Signatory

 

Date:

June 24, 2014

 

 

[Adeptus — Signature Page to the Merger Agreement]

 

--------------------------------------------------------------------------------